Citation Nr: 0930219	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  04-10 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a fracture of the left 
proximal femur.

2.	Entitlement to an evaluation in excess of 10 percent prior 
to June 26, 2008, and 20 percent thereafter, for service-
connected residuals of a fracture of the right tibia and 
fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1977 to 
January 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This case was brought before the Board in October 2006, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with a VA examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	Service-connected residuals of a left femur fracture is 
manifested by no more than a healed fracture of the left 
femur with full range of motion of the left hip on 
flexion, extension and abduction, approximating no more 
than a "slight" left hip disability.

2.	Prior to June 26, 2008, residuals of a fracture of the 
right tibia and fibula were manifested by no more 
deformity of the right proximal tibia with flexion of the 
right knee limited to 120 degrees and full extension to 
zero degrees, approximating no more than a "slight" right 
knee disability.

3.	As of June 26, 2008, residuals of a fracture of the right 
tibia and fibula are manifested by no more than deformity 
of the right proximal tibia with variances in stance with 
the right shoulder dipping on right mid stance, 
approximating no more than a "moderate" right knee 
disability.



CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for 
residuals of a left femur fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code 5255 (2008).

2.	The criteria for an evaluation in excess of 10 percent 
prior to June 26, 2008, and in excess of 20 percent 
thereafter, for residuals of a fracture of the right tibia 
and fibula have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding VCAA notice elements two and three, the Board finds 
that June 2003 and November 2006 notice letters fully 
satisfied these duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these notice 
letters requested that the Veteran provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the Veteran.  These letters also 
advised the Veteran what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the Veteran was provided pertinent information 
in the November 2006 VCAA notice letter.  Specifically, the 
November 2006 letter informed the Veteran of the need to 
provide on his own, or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment.  He was also told that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic code(s) from 38 Code of 
Federal Regulations, Part 4, and that his disability would be 
assigned a rating between 0 and 100 percent.  Finally, the 
November 2006 letter provided the Veteran with examples of 
pertinent medical and lay evidence that he may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation.  

The Board acknowledges that the November 2006 letter did not 
make reference to specific diagnostic codes or applicable 
criteria necessary to warrant an increased rating which might 
not be evident from demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on his employment and daily life.  However, the 
Veteran was provided notice of applicable rating criteria in 
the March 2004 statement of the case.  

The Board also acknowledges the November 2006 letter did not 
specifically inform the Veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, this 
letter advised him that he may submit statements from persons 
who have witnessed how his disability symptoms affect him.  
The Board finds that the Veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life, 
as opposed to his employment, from this statement.  Moreover, 
the Board concludes that the Veteran demonstrated actual 
knowledge of the need to submit evidence regarding the impact 
of his disability on his daily life during his December 2006 
VA examination (Veteran conveyed that his legs do not affect 
his activities of daily living).  Under these circumstances, 
the Board finds that any VCAA notice error with respect to 
this provision of first element notice is non-prejudicial to 
the Veteran, and that the Board may proceed with its 
decision.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009) (all VCAA 
notice errors are presumed prejudicial and require reversal 
unless the VA can show that the error did not affect the 
essential fairness of the adjudication, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence).  

The Board notes that the November 2006 letter was sent 
subsequent to the initial unfavorable agency decision. 
However, the Board finds that any timing defect with regard 
to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  In this regard, the notice provided to 
the Veteran by this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a February 2009 supplemental statement of 
the case was provided to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The November 2006 VCAA letter provided such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished 
to the Veteran.  For those elements of notice that the 
Veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication. and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records have been associated with the 
claims file.  Post-service treatment records and reports from 
the Columbia VA Medical Center (VAMC) have also been 
obtained.  The Veteran has not identified any additional 
records that should be obtained prior to a Board decision.  
The Veteran was afforded VA examinations to determine the 
severity of his service-connected disabilities in June 2003 
and December 2006.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is service connected for residuals of a fracture 
of the left femur, currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2008).  He is also service-connected for residuals of a 
fracture of the right tibia and fibula, evaluated as 10 
percent disabling prior to June 26, 2008, and 20 percent 
thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2008).  He contends that each disability is of such 
severity so as to warrant a higher disability evaluation.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The Veteran's claim for increase for his right knee 
disability in this case was received on May 12, 2003.  As 
such, the rating period for consideration on appeal stems 
from May 12, 2002.  38 C.F.R. § 3.400 (o)(2) (2008).

I.	Residuals of a Left Proximal Femur Fracture

As noted above, the Veteran's residuals of a fracture of the 
left femur has been assigned a 10 percent evaluation pursuant 
to Diagnostic Code 5255, pertaining to impairment of the 
femur.  Under Diagnostic Code 5255, a 10, 20 and 30 percent 
evaluation is warranted where there is malunion of the femur 
with slight, moderate or marked knee or hip disability, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  

A 60 percent evaluation is warranted where there is a 
fracture of the surgical neck of the femur with false joint 
or where the shaft or anatomical neck of the femur is 
fractured with nonunion, without loose motion, and weight 
bearing preserved with aid of a brace.  Id.  Finally, a 
maximum 80 percent evaluation is assigned where the shaft or 
anatomical neck of the femur is fractured with nonunion and 
loose motion (spiral or oblique fracture).  Id.

In reviewing the evidence of record, the Board finds that the 
Veteran's left femur disability does not warrant an 
evaluation in excess of 10 percent under Diagnostic Code 5255 
at any point during the appeal period.  In this regard, while 
the record reflects the Veteran's subjective complaints of 
pain and weakness, the objective evidence of record indicates 
the Veteran's fractured femur is accompanied by no more than 
a "slight" left hip disability.

Specifically, the Board notes that a December 2006 VA 
examination report reflects movements of the left hip showed 
normal range throughout, with flexion to 125 degrees, 
extension to zero degrees and abduction to 45 degrees.  See 
38 C.F.R. § 4.71a, Plate II (2008).  Furthermore, VA 
treatment records consistently indicate the Veteran has full 
range of motion of all joints.  See, e.g., June 2003, 
February 2004 and September 2008 VA treatment notes.  Based 
on such evidence, the Board finds that the Veteran's left 
femur fracture residuals are accompanied by no more than a 
"slight" left hip disability.  

The Board has considered whether an evaluation in excess of 
10 percent is warranted for the Veteran's left femur 
disability under other diagnostic codes in order to provide 
him with the most beneficial rating; however, the Veteran's 
left femur disability does not warrant a higher disability 
evaluation under any of the diagnostic codes pertaining to 
disabilities of the hip or thigh.  In this regard, the 
evidence does not indicate the Veteran suffers from ankylosis 
of the left hip, limitation of flexion of the left thigh to 
30 degrees or less or limitation of abduction of the left 
thigh to 10 degrees or less.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250-5253 (2008) 

As a final note, as discussed above, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  See Hart, 
supra.  However, the Board finds that a preponderance of the 
evidence weighs against the assignment of a higher disability 
evaluation for the Veteran's residuals of a left femur 
fracture at any point during the appeal period.  As such, the 
benefit of the doubt rule does not apply, and the Veteran's 
claim must be denied.  See 38 U.S.C.A. § 5107 (West 2002).

II.	Residuals of a Fracture of the Right Tibia and Fibula

The Veteran's service-connected residuals of a fracture of 
the right tibia and fibula has been evaluated as 10 percent 
disabling prior to June 26, 2008, and 20 percent disabling 
thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5262 pertaining to impairment of the tibia and fibula.  Under 
Diagnostic Code 5262, a 10, 20 or 30 percent evaluation is 
warranted where there is malunion of the tibia and fibula 
with slight, moderate or marked knee or ankle disability, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  A 
maximum 40 percent evaluation is warranted where there is 
nonunion of the tibia and fibula with loose motion requiring 
a brace.  Id.

In reviewing the evidence of record, the Board finds that the 
Veteran's right tibia and fibula disability does not warrant 
an evaluation in excess of 10 percent prior to June 26, 2008, 
or 20 percent thereafter, under Diagnostic Code 5262.  In 
this regard, the board observes a June 2003 VA examination 
reflects physical examination of the right leg revealed a 
positive deformity of the right proximal tibia with five 
degrees of valgus with bony changes on the medial aspect of 
the proximal one-third tibia.  With regard to range of 
motion, the right knee showed flexion of 135 degrees of 
motion with full extension to zero degrees with stable 
ligaments in all planes.  In addition, a February 2004 VA 
treatment record indicates that, while the Veteran complained 
of pain in the lower right leg secondary to his service-
connected disability, he had full range of motion in all 
joints without synovitis or muscle atrophy and was able to 
squat without difficulty.  

Finally, a December 2006 VA examination report indicates 
inspection revealed a bony deformity of the right leg in the 
mid to upper shin which was nontender and unaccompanied by 
soft tissue swelling.  Range of motion of the right knee 
revealed full extension to zero degrees and flexion to 120 
degrees.  Further, the Veteran stated that his legs do not 
affect his standing or his activities of daily living.  In 
light of such evidence, the Board finds that the Veteran's 
disability more closely approximates malunion of the tibia 
and fibula with a "slight" knee disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  As such, an evaluation in 
excess of 10 percent prior to June 26, 2008, is not 
warranted.

The Veteran has been assigned a 20 percent evaluation as of 
June 26, 2008, for his right tibia and fibula disability.  A 
treatment record on this date notes the Veteran experiences 
some gait difficulties with some variances in stance with the 
right shoulder dipping on right mid stance.  Hip flexion, 
knee extension and anterior tibial strength was 4+/5.  While 
the June 26, 2008, VA treatment record indicates an increase 
in the severity of the Veteran's disability, it does not, nor 
does any subsequent evidence of record, indicate the 
Veteran's right tibia and fibula disability more closely 
approximates a "marked" knee or ankle disability.  As such, 
an evaluation in excess of 20 percent as of June 26, 2008, is 
not warranted.

Additionally, the Board has also considered whether evidence 
supports a higher rating on the basis of functional 
limitation due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board notes that the Veteran specifically complained of 
weakness, instability, and pain.  However, when considering 
these subjective complaints together with the objective 
medical evidence described above, the Board finds that the 
Veteran's disability most closely approximates a 10 percent 
evaluation for impairment of the tibia and fibula with slight 
knee or ankle disability prior to June 26, 2008, and a 20 
percent for impairment of the tibia and fibula with moderate 
knee or ankle disability thereafter.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for an increased evaluation for residuals of a 
fracture of the right tibia and fibula, and the benefit of 
the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).

III.	Additional Considerations

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disabilities are inadequate.  Second, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.  Furthermore, the Veteran indicated 
at the December 2006 VA examination that his disabilities do 
not restrict his daily activities.  Furthermore, June 2006 VA 
examiner opined that it is less likely than not the Veteran's 
service-connected disabilities at issue would affect his 
present employability with proper pain management.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

ORDER

An evaluation in excess of 10 percent for residuals of a left 
femur fracture is denied.

An evaluation in excess of 10 percent prior to June 26, 2008, 
and 20 percent thereafter, for residuals of a fracture of the 
right tibia and fibula is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


